Title: From Alexander Hamilton to Thomas Parker, 9 December 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            NY. Decr. 9. 99
          
          I have received your letter of the 27th of Novr. with it’s enclosure.
          You have already been twice informed that the arrangement of relative rank which you transmitted me is confirmed—Enclosed is a list of the Officers in the order in which they are to stand.
          I have sent to the Secretary of War the letters in recommendation of Mr. Thom, and have again urged that the vacancies in your regiment be filled.
          W—
          Col Parker
        